Citation Nr: 0611618	
Decision Date: 04/21/06    Archive Date: 04/26/06

DOCKET NO.  00-00 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for cardiovascular 
disease.

2.  Entitlement to an effective date earlier than July 12, 
1999, for compensation for post-traumatic stress disorder.  

3.  Entitlement to an initial rating higher than 10 percent 
for a duodenal ulcer with acute duodenal pain.


REPRESENTATION

Appellant represented by:	Polly Murphy, Attorney



WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans' Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma that denied the benefits sought on appeal.  The 
veteran, who had active service from October 1963 to 
September 1967, appealed that decision to the BVA and the 
case was forwarded to the Board for appellate review.


REMAND

A preliminary review of the record with respect to the issue 
of whether new and material evidence has been presented to 
reopen a claim for service connection for cardiovascular 
disease discloses that additional development is necessay 
prior to final appellate review.  The Board notes that in 
Kent. v. Nicholson, No. 04-181 (U.S. Vet. App. March 31, 
2006), the United States Court of Appeals for Veterans Claims 
(Court) established significant new requirements with respect 
to the content of the duty to assist notice under the 
Veterans Claims Assistance Act of 2000 (VCAA) which must be 
provided to a veteran who is petitioning to reopen a claim.  

The Court held that VA must notify a claimant of the evidence 
and information that is necessary to reopen the claim and VA 
must notify the claimant of the evidence and information that 
is necessary to establish his entitlement to the underlying 
claim for the benefit sought by the claimant.  In addition, 
the Court held that VA's obligation to provide a claimant 
with notice of what constitutes new and material evidence to 
reopen a service-connection claim may be affected by the 
evidence that was of record at the time that the prior claim 
was finally denied.  The question of what constitutes 
material evidence to reopen a claim for service connection 
depends on the basis on which the prior claim was denied.  In 
order to satisfy the legislative intent underlying the VCAA 
notice requirement to provide claimants with a meaningful 
opportunity to participate in the adjudication of their 
claims, the VCAA requires, in the context of a claim to 
reopen, the VA to look at the bases for the denial in the 
prior decision and to respond with a notice letter that 
describes what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  The duty to assist notice which was previously 
provided in this case does not meet these new requirements.  
As such, this matter must be addressed by the RO prior to 
appellate review.  

The Board also notes that in a Substantive Appeal dated in 
January 2005 (regarding the effective date issue) and in 
another Substantive Appeal dated in May 2005 (regarding the 
rating for the duodenal ulcer) the veteran, through his 
attorney, checked boxes indicating a desire for a BVA hearing 
at the RO.  Although the veteran previously had a hearing 
before the BVA with respect to the cardiovascular disease 
claim, that hearing did not involve the effective date issue 
or the duodenal ulcer rating as they were not yet on appeal 
at that time.  Since the failure to afford the veteran a 
hearing would constitute a denial of due process that could 
result in any BVA decision being vacated, 38 C.F.R. § 20.904, 
this matter must be addressed prior to any appellate review.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  This case is being returned to the RO via 
the Appeals Management Center in Washington, D.C., and the VA 
will notify the veteran when further action on his part is 
required.  Accordingly, this case is REMANDED for the 
following actions:


1.  The RO should provide notice to the 
veteran in conformity with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), and 
the Court's guidance in Kent. v. 
Nicholson, No. 04-181 (U.S. Vet. App. 
March 31, 2006) in connection with his 
claim for whether new and material 
evidence has been submitted to reopen the 
claim for service connection for 
cardiovascular disease.  The notice 
letter should describe the elements 
necessary to establish service connection 
for a disability, should explain the 
definition of new and material evidence, 
and should describe what evidence would 
be necessary to substantiate that element 
or elements required to establish service 
connection that were found insufficient 
in the previous denial.  

2.  The veteran should be scheduled for a 
hearing at the RO before a Veterans Law 
Judge at the next available opportunity 
in connection with his claims for an 
effective date earlier than July 12, 1999 
for compensation for post-traumatic 
stress disorder and for an initial rating 
higher than 10 percent for a duodenal 
ulcer with acute duodenal pain.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.



_________________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

